Case 8:20-cv-00068-SB-JDE Document 63 Filed 12/23/20 Page 1 of 2 Page ID #:431




  1 BROWNE GEORGE ROSS
    O’BRIEN ANNAGUEY & ELLIS LLP
  2
    Thomas P. O’Brien (State Bar No. 166369)
  3   tobrien@bgrfirm.com
    Jennie Wang VonCannon (State Bar No. 233392)
  4
      jvoncannon@bgrfirm.com
  5 David J. Carroll (State Bar No. 291665)
      dcarroll@bgrfirm.com
  6
    Luke A. Fiedler (State Bar No. 307614)
  7   lfiedler@bgrfirm.com
    801 S. Figueroa Street, Suite 2000
  8
    Los Angeles, California 90017
  9 Telephone: (213) 725-9800
    Facsimile: (213) 725-9808
 10
 11 Attorneys for Plaintiffs
 12 Dongyuan Li and Romaldo Marchan
    Delgado
 13                        UNITED STATES DISTRICT COURT
 14                             CENTRAL DISTRICT OF CALIFORNIA
 15
      DONGYUAN LI et al.,                               Case No. 8:20-cv-00068-SB (JDE)
 16
 17                     Plaintiffs,                     DISCOVERY MOTION

 18               vs.                                   NOTICE OF PLAINTIFFS’
 19                                                     MOTION TO COMPEL FURTHER
      CITY OF SANTA ANA et al.,                         RESPONSES TO DISCOVERY
 20
 21                     Defendants.                     Judge:    Hon. John D. Early
                                                        Date:     January 14, 2021
 22                                                     Time:     10:00 a.m.
 23                                                     Crtrm.:   6A

 24                                                     Fact Disc. Cutoff: Feb. 26, 2021
                                                        Pretrial Conf.:    June 11, 2021
 25                                                     Trial Date:        June 21, 2021
 26
 27
 28
      1692969.2                                                        Case No. 8:20-cv-00068-SB (JDE)
                             NOTICE OF PLAINTIFFS’ MOTION TO COMPEL DISCOVERY
Case 8:20-cv-00068-SB-JDE Document 63 Filed 12/23/20 Page 2 of 2 Page ID #:432




  1               TO THE HONORABLE COURT AND ALL PARTIES:
  2               PLEASE TAKE NOTICE that, on January 14, 2021, at 10:00 a.m., or as
  3 soon thereafter as this matter may be heard, in Courtroom 6A of the Ronald Reagan
  4 Federal Building and U.S. Courthouse, located at 411 West Fourth St., Santa Ana,
  5 California 92701, before the Honorable John D. Early, Plaintiffs Dongyuan Li and
  6 Romaldo Marchan Delgado will and hereby do move to compel further responses to
  7 the following discovery requests: (1) Requests for Production of Documents to
  8 Defendant City of Santa Ana (Set One); (2) Requests for Admissions to Defendant
  9 City of Santa Ana (Set One); (3) Requests for Admissions to Defendant Ricky
 10 Prieto (Set One); and (4) Requests for Admissions to Defendant Caroline Contreras
 11 (Set One).
 12               This motion is made pursuant to Federal Rules of Civil Procedure 26, 34, 36,
 13 37, and Central District of California Local Rule 37. This motion is based upon this
 14 notice, the concurrently-filed joint stipulation in support of Plaintiffs’ motion to
 15 compel further responses to discovery, the declaration of David J. Carroll and its
 16 attached exhibits, the proposed order, the papers and records on file with the Court,
 17 and all oral argument or further evidence as the Court may permit.
 18 DATED: December 23, 2020                    Respectfully submitted,
 19
                                                BROWNE GEORGE ROSS
 20                                             O’BRIEN ANNAGUEY & ELLIS LLP
                                                   Thomas P. O’Brien
 21
                                                   Jennie Wang VonCannon
 22                                                David J. Carroll
                                                   Luke Fiedler
 23
 24
                                                By:        /s/ David J. Carroll
 25
                                                           David J. Carroll
 26                                             Attorneys for Plaintiffs Dongyuan Li and
 27                                             Romaldo Marchan Delgado

 28
      1692969.2                                                        Case No. 8:20-cv-00068-SB (JDE)
                                                     -1-
                             NOTICE OF PLAINTIFFS’ MOTION TO COMPEL DISCOVERY
